COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
IN THE MATTER                                                       No. 08-15-00053-CV
                                                 §
OF T.J.H.G.,                                                          Appeal from the
                                                 §
A JUVENILE                                                          409th District Court
                                                 §
                                                                  of El Paso County, Texas
                                                 §
                                                                      (TC# 11,00359)
                                            §
                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to withdraw his appeal

and concludes the appeal should be dismissed, in accordance with the opinion of this Court. We

therefore dismiss the appeal. It appearing to this Court that Appellant is indigent for purposes of

appeal, this Court makes no other order with respect thereto. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.